Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,642,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contains all of the limitations of instant claim 1, with the exception of positively reciting causing the robot to follow the route.  However, this is an obvious step in the context of determining a route for a robot, since it is merely the implementation of the .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,642,282. Although the claims at issue are not identical, they are not patentably distinct from each other because, while the patented claim does not recite the annotation occurring before causing the robot to follow the route, this is an obvious matter of design choice, since it is one of a limited number of options, and it is well-known to calculate routes prior to implementing them.
Claims 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 6, 7-9, and 12-15 respectively of U.S. Patent No. 10,642,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations of the dependent claim are either identical or substantially similar so as to comprise essentially the same scope.
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18 of U.S. Patent No. 10,642,282 with a similar rationale as with claim 1 above.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 10,642,282 with a similar rationale to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover essentially the same scope through different claim types.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as obvious over Egawa (US 5,625,559).

Regarding claims 1-2, 16, and 20:
Egawa teaches a method, computing device and computer readable medium comprising processors and data storage causing a computing device to perform the steps of: 
determining that the first robot following the route will cause the first robot to block a second robot on a particular lane of the sequence of lanes of the roadmap (wherein the system determines that at least the route of one robot would be blocked by the route of a second robot in a segment with respect to a segment reached at the same time with the request to travel on it in opposite directions; see also "is provided a transport management control apparatus which has first means for simulating the movements of the unmanned vehicles by using a simulation model and for detecting whether the unmanned vehicles meet a deadlock problem, based on the simulation result, and second means for resolving the deadlock problem" in column 5, lines 20-30, wherein the deadlock is another kind of problem in which robots may end up blocking each other, column 18, lines 20-25); 
determining that the second robot has a higher priority than the first robot ("In step SP7, a conflicted unmanned carrier vehicle set is created in the order of increasing costs of the traveling routes and listed by number attached to the unmanned carrier vehicles” see at least column 10, lines 5-10 and figure 17, wherein a priority, i.e. a higher cost, is calculated in order to choose which direction the segments being part ; and 
based on determining that the second robot has the higher priority than the first robot, causing the first robot to travel through a cycle of lanes to prevent the first robot from blocking the second robot on the particular lane, wherein causing the first robot to travel through the cycle of lanes comprises causing the first robot to leave the particular lane and travel through one or more other lanes of the roadmap before returning to the particular lane with an increased priority (see at least “planning of the detour operation” and “planning of the passing operation” column 18, line 20 to column 19, line 64, rerouting to separate node and returning to original route with increased cost).
Egawa does not clearly and explicitly teach causing the robots to follow the routes.
However, it would have been obvious to one of ordinary skill at the time of the invention that the routing system and method was intended to be implemented in a physical robotic system wherein robots are caused to follow the determined routes.

Regarding claims 3-4:
Egawa teaches the limitations as in claim 1 above. Egawa further teaches adding additional lanes to the map using a computing device (see at least adding routes, column 6). Egawa does not explicitly teach determining a new lane is unidirectional and ends distant from a conflict region. However, it would have been obvious to one of 

Regarding claim 5:
Egawa teaches the limitations as in claim 1 above. Egawa further teaches adding additional lanes to the map, wherein the lanes are in defined locations between nodes. Egawa does not explicitly teach checking for collisions before adding lanes.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to structure the candidate routes/lanes such that they are sufficiently distant from one another and from existing lanes so that collisions between the robots would not occur in order to avoid damage to the robots and/or breakdown of the system.

Regarding claims 6-8 and 17-19:
 Egawa further teaches wherein the cost and priority of the routes and robots are based on an amount of time taken by a robot while traveling on its route and a number of robots on their routes ("a third step, in which [ ... ] costs of the opposite direction intervals are estimated; a fourth step, in which a direction is applied to the opposite direction interval having the highest cost so that this interval has one direction" in column 5 lines 55-65, wherein the priority index of a robot depends on the time estimated to complete its route as in column 3, lines 39-45, "Bij has an amount in correspondence with the movement time between the nodes"; see also "In step SP6 [ ... ] the case in which a conflict arises in a certain opposite direction interval between a 
Egawa does not explicitly teach wherein the function is monotonically increasing. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement any known method of providing priority values, including using a monotonically increasing function, since this is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to assign a robot a unique priority value.)

Regarding claim 9:
Egawa further teaches wherein the first route comprises a sequence of lanes and corresponding wait times that lead the first robot from a starting location to a destination location (see at least figure 3 and 4, wherein each route is given by a sequence of nodes to be visited, i.e. by a sequence of segments connecting said nodes, waiting is minimized, see at least column 13, lines 35-52, column 22, lines 40-60).

Regarding claims 11-12:
 Egawa teaches the limitations as in claim 1 above. Egawa further teaches routing the unmanned vehicles to/through the various nodes, including at least waiting for a node/lane to be clear (see at least column 13, lines 35-52, column 22, lines 40-60). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to plan the routing and scheduling of robotic movement as taught by Egawa to allow for any movement of a robot which would not conflict with any other robot in order to optimize flow of the robots through the mapped area and to shorten improve the overall efficiency of the system.

Regarding claims 13-14:
Egawa further teaches wherein determining the first route through the environment comprises reserving a second conflict region along the first route for exclusive use by the first robot, and wherein the second conflict region comprises an intersection between two or more lanes (reserving nodes and/or lanes, see at least column 1, lines 59-67, column 14 lines 1-15, Figs. 3, 9, 31, 75)

Regarding claim 15:
Egawa teaches the limitations as in claim 15 above. Egawa does not explicitly teach the second conflict region comprising an unannotated portion of the map. However, it would have been obvious to one of ordinary skill in the art to reserve an unannotated portion of the map which is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to give the road to the higher ranking robot.

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Egawa as applied to claim 1 above, and further in view of Lee et al. (US 2016/0339959).

Regarding claim 10:
 Egawa teaches the limitations as in claim 1 above. Egawa does not explicitly teach an obstacle avoidance function. 
Lee teaches a system and method of operating a robotic vehicle in a lane, including determining a presence of an obstacle on the first route that blocks the first robot; and after determining the presence of the obstacle on the first route that blocks the first robot: generating a warning message indicating the presence of the obstacle, and determining a new route for the first robot that avoids the obstacle (see at least [0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic controlling and routing system and method as taught by Egawa with the exceedingly well-known technique of detecting and avoiding obstacles as taught by Lee in order to allow the robots to operate autonomously in an unpredictable environment without colliding with unexpected obstacles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664